          Case 5:12-cv-01341-G Document 367 Filed 10/09/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE SANDRIDGE ENERGY, INC. )                      Case No. CIV-12-1341-G
SECURITIES LITIGATION,       )                      Relating to All Securities Actions

                          AMENDED SCHEDULING ORDER

       This matter came on for hearing on the Motion to Modify Scheduling Order [Doc.

351] filed on September 21, 2018, by Lead Plaintiffs Laborers Pension Trust Fund for

Northern Nevada, Construction Laborers Pension Trust of Greater St. Louis, Vladimir

Galkin, and Angelica Galkin (collectively "Lead Plaintiffs"). The Court heard argument

from counsel for Lead Plaintiffs and counsel for Defendants SandRidge Energy, Inc.

("SandRidge"), Tom L. Ward, James D. Bennett, and Matthew K. Grubb. As the parties

were advised, the Court GRANTS the motion and ESTABLISHES the following deadlines

in this matter:

 Parties to complete fact discovery                         February 28, 2019
 Plaintiffs to file final list of expert witnesses and      February 1, 2019
 provide expert reports
 Defendants to file final lists of expert witnesses and     February 21, 2019
 provide expert reports
 Plaintiffs to file list of rebuttal expert witnesses and   March 15, 2019
 provide rebuttal expert reports
 Parties to begin expert witness depositions                April 1, 2019
 Parties to complete expert discovery                       April 15, 2019

       As the parties were further advised, the following deadlines REMAIN as set forth

 in the Court's Order issued on October 26, 2017. See Doc. 252.

 Parties to file dispositive motions and motions to         May 15, 2019
 exclude expert testimony under Daubert and/or
 Federal Rule of Evidence 702
             Case 5:12-cv-01341-G Document 367 Filed 10/09/18 Page 2 of 3



    Parties to file all responses to dispositive motions and July 15, 2019
    motions to exclude expert testimony under Daubert
    and/or Federal Rule of Evidence 702
    Parties to file replies, if any, in support of dispositive August 15, 2019
    motions and motions to exclude testimony under
    Daubert and/or Federal Rule of Evidence 7021
    Parties to file final lists of witnesses2 and final lists of October 8, 2019
    exhibits3

          As the parties were previously informed, the Court will conduct a pretrial

    conference on October 15, 2019, during which the Court and the parties will discuss the

    trial date, the trial schedule, and the deadlines for filing (and responding to) all final

    pretrial papers, including designations of deposition testimony to be used at trial, motions

    in limine, trial briefs, requested voir dire, and proposed jury instructions, and for filing

    the Final Pretrial Report.4




1
 If a hearing is necessary to resolve a dispositive motion or a motion to exclude expert testimony
under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and/or Federal Rule
of Evidence 702, the parties will be advised of the date and time of that hearing by separate order.
2
 The parties are REMINDED that pursuant to Federal Rule of Civil Procedure 26(a)(3)(A)(i), the
final list of witnesses should "separately identify[ ] those [witnesses] the party expects to present
and those it may call if the need arises[.]" Absent good cause, no witness shall be permitted to
testify in a party's case-in-chief if the witness is not included on that party's final list of witnesses.
3
 The parties are further REMINDED that pursuant to Federal Rule of Civil Procedure
26(a)(3)(A)(iii), the final list of exhibits shall "separately identify[ ] those [exhibits] . . . the party
expects to offer and those it may offer if the need arises." Absent good cause, no exhibit shall be
admitted in a party's case-in-chief if the exhibit is not included on that party's final list of exhibits.
4
 As the parties were directed in the Court's Order issued on October 26, 2017, see Doc. 252, they
shall file no later than October 8, 2019, a joint memorandum that addresses these matters and
that proposes trial dates, a trial schedule, and deadlines for filing and responding to the parties'
final pretrial papers, including deadlines for filing objections to a party's final list of witnesses and
final list of exhibits.
                                                        2
          Case 5:12-cv-01341-G Document 367 Filed 10/09/18 Page 3 of 3



        Also pending before the Court is the defendants' Cross-Motion to Consolidate

Discovery [Doc. 362] filed on October 5, 2018. Under the circumstances, the Court finds

an expedited briefing schedule is warranted. Accordingly, the Court

        (1) DIRECTS Lead Plaintiffs to respond to the defendants' Cross-Motion to

Consolidate Discovery on or before October 19, 2018; and

        (2) DIRECTS the defendants to file their reply, if any, on or before October 26,

2018.

        IT IS SO ORDERED this 9th day of October, 2018.




                                               3
